Citation Nr: 0716016	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a left knee injury, status post medial 
meniscectomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which increased the evaluation of the veteran's 
service-connected left knee disability from zero to 10 
percent disabling, effective July 10, 2002, the date the 
claim for an increased rating was received by the RO.

In November 2004, the veteran testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.

When the case was last before the Board in May 2005, it was 
remanded for additional development.  

While it is regrettable, for the reasons explained below, the 
appeal must once again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

Subsequent to the issuance of the November 2006 supplemental 
statement of the case, the veteran submitted VA medical 
records not previously of record, without a waiver of first 
consideration of such evidence by the RO.  The new medical 
evidence essentially indicates that his service-connected 
left knee disability has grown worse since the last VA 
examination conducted in June 2005.  Specifically, the 
veteran now alleges left knee instability, and there is 
indication that a knee immobilizer was prescribed.

Additionally, it appears that the veteran may have undergone, 
or will soon undergo, surgery on his left knee.  Although VA 
was notified in a December 2006 document that the veteran was 
being scheduled for surgery on his left knee, the claims file 
contains no record of any subsequent surgical report.  Having 
been put on notice of recent (or imminent) surgery on the 
left knee, VA should refrain from assessing severity of 
disability involving that joint until records of that surgery 
can be associated with the record.  Any outstanding records 
of pertinent treatment should be obtained and associated with 
the claims folder.  Thereafter, the veteran should be 
scheduled for another VA examination to identify the nature 
and severity of his service-connected left knee disability.

Furthermore, while the case is in remand status, the 
originating agency should ensure compliance with the duties 
to notify and assist as set out in The Veterans Claims 
Assistance Act of 2000 (VCAA), its implementing regulation, 
and relevant case law.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), to include the 
notice specified by the United States 
Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be requested to provide information 
regarding whether he in fact had left knee 
surgery, or if he is currently scheduled 
for such surgery.

2.  With the veteran's assistance, the AMC 
or the RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  Specifically noted in this 
regard are records relating to recent 
surgical treatment involving the left 
knee.  If the AMC or the RO is unable to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding evidence.

3.  Then, the AMC or the RO should 
schedule the veteran for a VA examination 
by a physician with the appropriate 
expertise to determine the nature and 
severity of the veteran's service-
connected left knee disability. 

The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the left 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.
 
4.  Then, the AMC or the RO should 
undertake any other indicated development 
and readjudicate the issue on appeal based 
on a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


